Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment/RCE filed April 25, 2022.  Claims 1-12, 14-20, and 22-23 are pending.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the pulse generator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Applicant has provided no details on the continuous pulse wave generator. However, even if we assume such a generator is a conventional means, such a generator would not operate at all ranges below 100 psi.  A generator below 100 psi presumable would include values as low as .01 psi.  The Examiner is unaware of a pulse generator that is able to function as such a low level.  Since the generator is not possible, the method would also not be possible. Further, a downhole system would also be subject to noise.  Thus, even if such a generator is possible, it would not be able to function because the signal would be below the floor threshold of the noise.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12, 14-20 and 22-23 is/are rejected under 35 U.S.C. 103 as obvious over Logan et al (2019/0003302) in combination with Hahn et al (8,174,404).
Regarding claim 1, the claimed step of receiving a signal is from a surface location shown in Figure 3, item 35 and taught at least in the abstract; the step of converting the signal is shown as item 36; and the step of transmitting pressure pulse pattern is shown as item 37.  While the reference does not use the term rebroadcaster, it essentially performs the same function as disclosed by applicant. The initial signal is rebroadcast by placing it onto a mud-based transmission medium that may be picked up by a sensory means located anywhere on the communication channel.  Logan does not teach the amplitude of the pressure pulse patter is less than 100 psi. Hahn teaches the operation of a mud pulse generator.  Thus, it is considered analogous art.  Col. 13 teaches that the mud pulse generator may create a wave with an amplitude 45-75 psi.  It would have been obvious to create pressure pulse patterns less than 100 psi since that is within the range of mud pulse generator as disclosed in Hahn. 
Regarding claim 2, Logan discloses that the mud pulse generator that creates the pressure pulse patterns is located below the surface and above a tool.  A bottomhole assembly is a tool.  Thus, it would have been obvious to locate the pulse generator at any structure below the surface since the purpose of the signal is to control a tool.
Regarding claim 3, one of ordinary skill in the art would recognize that a signal may be a command or a binary code.  It would have been obvious to directly covert a binary code to create a simple system where the signal does not have to be translated into a MP code.
Regarding claim 4, one of ordinary skill in the art would be familiar with downhole telemetry systems.  Such systems typically includes a mwd tool that is remotely controlled by signals from the surface.  It would have been obvious to locate the rebroadcaster at a mwd tools since the commands would be used to control the mwd tools.
Regarding claim 5, a rotary steerable system is a part of a mwd tool.  It would have been obvious to send control signals to this tool to affect the direction of drilling the borehole.
Regarding claim 6, paragraph 8 teaches hardwiring as one telemetry technique.  It would have been obvious to use a wired connection to transmit a signal to the rebroadcaster instead of an em telemetry where the environment is noisy for greater reliability.
Regarding claim 7, one of ordinary skill in the art would recognize how to send pressure pulses that may be interpreted to represent the commands to the tools.  It would have been obvious to follow the protocol and command set as set forth in the pulse communication system so that the system would recognize the command to be performed.
Regarding claim 8, see Figure 3.  Since there are many tools to be controlled, it would have been obvious for the tools to receive the commands as represented by the pressure pulses.
Regarding claim 9, one of ordinary skill in the art would recognize that where a plurality of tools are present, the command of a specific tools would require addressing the command to the tool. This is typically performed by sending the address of the tool in the form of an identifier.  It would have been obvious to use conventional means for the known function.
Regarding claim 10, it would have been obvious to send instructions for a downhole tool as suggested by the reference.
Regarding claim 12, the steps of receiving, converting and generating have been addressed in claim 1 via Logan.  The step of transmitting is taught in Figure 3, item 34.  The step of receiving the pulse pattern at a downhole tool is shown as item 38.  While Logan does not teach the location of the tool within 200 feet of the rebroadcaster, one of ordinary skill in the art would be familiar with communication systems.  It is known that signals attenuate with distance and the signal-to-noise ratio decreases with distance.  It would have been obvious to locate the tool within 200 feet or any suitable distance to permit the reliable reception of the signal transmitted by the pulses.  The invention does not disclose a particular type of pulser, and thus, the pulser is considered conventional. Logan does not teach generating pressure pulse patterns with an amplitude less than 100 psi.  As stated in the rejection of claim 1, Hahn teaches a mud pulse generator with an amplitude less that 100 psi.  It would have been obvious to substitute the mud pulse generator in Logan with that in Hahn to achieve a lower threshold pressure.
Regarding claim 14, since the purpose of sending a command to a downhole tool is to control the tool, it would have been obvious to change a drilling parameter where the tool is performing a drilling function.
Regarding claim 15, the separation distance between the components is considered an obvious engineering choice based on the design of the system. If a signal can propagate 200 feet, it would have been obvious that a tool located within 50 feet could easily receive the signal.
Regarding claim 16, see Figure 3.
Regarding claim 17, one of ordinary skill in the art would be familiar with noise generated by operational pumps.  It would have been obvious to transmit a signal with the pumps turned off to avoid interference.
Regarding claim 18, since the method has been shown to be obvious, the use of conventional means to perform the method would also have been obvious.
Regarding claim 19, the absence of additional modes is considered an obvious design choice since additional modes may not be desired or required.
Regarding claim 20, see Figure 3.
Regarding claim 22, the type of wave generator in Hahn is considered a continuous wave generator.  While the term is not explicitly used, the output signal is in the form of a continuous wave.  Thus, the reference at least suggests a continuous wave.  Since it would have been obvious to substitute the generator in Logan with the one in Hahn to achieve a lower pressure, it would also have been obvious to use a continuous wave generator as suggested by Hahn.
Regarding claim 23, Hahn teaches a pulse amplitude as low as 45 psi. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan and Hahn as applied to claim 1 above, and further in view of Finke et al (2003/0016164).
Regarding claim 11, Logan and Hahn do not teach receiving pressure pulse patterns by sensors at the surface to verify the signal sent.  Finke teaches in paragraphs 5 and 44 that a mud pulse system may send signals from downhole to the surface to verify instructions sent from the surface.  Since a rebroadcaster is merely encoding a mud pulse signal, it may be considered to be transmitting a signal to any sensory receiver, including receivers at the surface.  It would have been obvious to detect and to verify the transmitted signals from the surface as taught in Finke.
Response to Remarks
Applicant argues that the prior applied art fails to teach or suggest the features of a continuous wave generator or a  generator that creates an amplitude below 100 psi.  The rejections have been modified to include the Hahn reference.  The reference teaches both the generation of a wave with a psi below 100 (45-75) and at least suggests a continuous wave generator since a reciprocating pulser is not used.  Therefore, all of the claim limitations have been met and applicant’s arguments are rendered moot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



June 28, 2022